Rao, Judge:
Tbe appeals for reappraisement listed in tbe schedule of reappraisements annexed hereto and made a part hereof have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto, subject to tbe approval of tbe Court,
1. That tbe merchandise tbe subject of tbe reappraisement appeals enumerated in Schedule A, hereto annexed and made a part hereof, consists of household silverware articles exported from Eranee during tbe period from February 1959 through July 1960.
2. That said merchandise is not included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956; and that on the dates of exportation herein such or similar merchandise was freely offered for sale for exportation to the United States pursuant to Section 402(b), Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956.
3. That the export values for the dates of exportation herein are as set forth in the aforesaid annexed Schedule A.
IT IS FURTHER STIPULATED AND AGREED that the reappraisement appeals herein may be submitted on this stipulation.
Upon the agreed facts, I find export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by said appeals and that such values were as stated in schedule A, hereto annexed and. made a part hereof.
Judgment will be entered accordingly.